DISSENTING OPINION.
Judge WOOD and myself agree with the majority opinion in so far as it holds that the contract  in this case was usurious, but dissent from that part of it which holds that it was an Oklahoma contract.
The mortgage given by appellees to appellant contains the following: "It is agreed that the rate of interest herein reserved and charged shall not in any event exceed the maximum legal rate permitted by the laws of Arkansas."
Another clause of the mortgage provides that the promissory note which the mortgage is given to secure and the interest coupons shall be payable at Muskogee, Oklahoma, or such other place as the holder of such note may designate in writing.
As soon as the interest became due, the holder of the note directed, by letter, that it be paid through the American Farm Mortgage Company of Pine Bluff, Arkansas, within the next ten days. These facts clearly show that appellant intended that the contract was to be performed in this State, and it is therefore to be governed by the usury laws of the State of Arkansas. Tallman v. Union Loan Trust Co., 161 Ark. 614. *Page 40